Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 28, 2013                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  146675                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                       David F. Viviano,
            Plaintiff-Appellee,                                                                                      Justices


  v                                                                SC: 146675
                                                                   COA: 312171
                                                                   Kent CC: 11-006928-FH
  JAMES MICHAEL DeWEESE,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the December 17, 2012
  judgment of the Court of Appeals is considered. We DIRECT the Kent County
  Prosecuting Attorney to answer the application for leave to appeal within 28 days after
  the date of this order.

        The application for leave to appeal remains pending.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 28, 2013
           p0520
                                                                              Clerk